Citation Nr: 0710923	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  96-01 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service-connection for a cerebral vascular 
accident as secondary to the veteran's service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service-connection for hypertension and 
atherosclerosis as secondary to the veteran's service-
connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The veteran had active duty from July 1963 to July 1966 and 
from August 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to service connection for cerebral 
vascular accident as secondary to the service-connected 
disability of PTSD.  This issue was previously before the 
Board in September 1999 when it was remanded for further 
development and clarification of the record.

This case also comes before the Board on appeal from a 
November 1998 rating decision by the RO which denied 
entitlement to service connection for hypertension and 
atherosclerosis as secondary to PTSD.  A notice of 
disagreement with this decision was received in September 
1999, a statement of the case was issued in January 2003, and 
a substantive appeal was received in January 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In this case, there has been no VCAA letter issued regarding 
either of the issues on appeal.  The veteran has not been 
provided with a letter addressing the evidence necessary to 
substantiate his claims for entitlement to service connection 
for a cerebral vascular accident, hypertension, and 
atherosclerosis; nor has the veteran received proper notice 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf in connection with these claims.  See Charles v. 
Principi, 16 Vet.App. 370, 373-74 (2002); see generally 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  Further, the 
veteran has not been requested to provide any evidence in his 
possession that pertains to the claims.

The Board observes that the RO recognized the necessity of 
sending the requisite notice in this case after the passage 
of the VCAA, as documented in a December 2002 memorandum in 
the claims file.  However, there is no indication in the 
record that proper VCAA notice was ever sent.  The Board 
acknowledges that this appeal has been pending for a 
significant amount of time, and greatly regrets this further 
procedural delay in issuing a final decision.  Unfortunately, 
the Board cannot find that sufficient VCAA notice has been 
provided that would satisfy the law and the scrutiny of the 
United States Court of Appeals for Veterans Claims (Court).  
Thus, the Board finds that the veteran must be provided with 
the above notice prior to its consideration of the veteran's 
claims.

In addition, during the pendency of this appeal the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  As this matter 
involves a claim of entitlement to service-connection, and as 
the matter is being remanded for proper satisfaction of VCAA 
notice requirements, additional notice to comply with the 
Dingess/Hartman decision should also be provided to the 
appellant.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements, to include 
notifying him and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to 
substantiate the claims on appeal, and 
informing him of which information and 
evidence he must provide to VA and which 
information and evidence VA would attempt 
to obtain on his behalf.  The veteran 
should also be informed to provide any 
evidence in his possession that pertains 
to his claims.  Additionally, the veteran 
should be furnished with appropriate 
notice in accordance with the guidance of 
the recent Dingess/Hartman decision that 
VCAA notice requirements apply to all five 
elements of a service connection claim.

2.  The RO should then readjudicate the 
claims and determine whether service 
connection is warranted for the claimed 
disabilities on appeal.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case addressing all of the issues 
remaining on appeal, and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




